EXHIBIT 10.1
EXTENSION OF CONSULTING SERVICES AGREEMENT
American Express Company, a New York corporation having offices at American
Express Tower, World Financial Center, 200 Vesey Street, New York, New York
10285, and Theodore J. Leonsis hereby agree to extend up through and including
July 18, 2012 the terms of the consulting services agreement (“Agreement”)
entered into by the parties on July 19, 2010. By signing this extension
agreement, the parties are extending the Agreement effective July 19, 2011 and
as if the Agreement had not expired but rather had continuously remained in
effect. The terms of this extension, including the payment terms, shall be the
same as set forth in the Agreement. The parties may sign this extension in
counterparts, and each signed counterpart shall be deemed an original.

              AMERICAN EXPRESS COMPANY   THEODORE J. LEONSIS  
By:
  /s/ Kenneth I. Chenault   By:   /s/ Theodore J. Leonsis
 
           
 
  Name: Kenneth I. Chenault       Name: Theodore J. Leonsis
 
  Title: Chairman and Chief Executive Officer        
 
      Date:   August 1, 2011
 
            Date:   August 1, 2011        
 
           

